 


114 HR 5353 IH: Finger Lakes National Heritage Area Study Act
U.S. House of Representatives
2016-05-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
2d Session
H. R. 5353 
IN THE HOUSE OF REPRESENTATIVES 
 
May 26, 2016 
Mr. Reed (for himself, Mr. Katko, Ms. Slaughter, Mr. Serrano, Mr. Tonko, Mr. Crowley, Mr. Gibson, Ms. Clarke of New York, Mr. Higgins, and Mr. Collins of New York) introduced the following bill; which was referred to the Committee on Natural Resources
 
A BILL 
To authorize the Secretary of the Interior to conduct a study to assess the suitability and feasibility of designating certain land as the Finger Lakes National Heritage Area, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Finger Lakes National Heritage Area Study Act. 2.DefinitionsIn this Act: 
(1)Heritage AreaThe term Heritage Area means the Finger Lakes National Heritage Area. (2)SecretaryThe term Secretary means the Secretary of the Interior. 
(3)StateThe term State means the State of New York. (4)Study areaThe term study area means— 
(A)the counties in the State of Cayuga, Chemung, Cortland, Livingston, Monroe, Onondaga, Ontario, Schuyler, Seneca, Steuben, Tioga, Tompkins, Wayne, and Yates; and (B)any other areas in the State that— 
(i)have heritage aspects that are similar to the areas described in subparagraph (A); and (ii)are adjacent to, or in the vicinity of, those areas. 
3.Study 
(a)In generalThe Secretary, in consultation with State and local historic preservation officers, State and local historical societies, State and local tourism offices, and other appropriate organizations and governmental agencies, shall conduct a study to assess the suitability and feasibility of designating the study area as a National Heritage Area, to be known as the Finger Lakes National Heritage Area. (b)RequirementsThe study shall include analysis, documentation, and determinations on whether the study area— 
(1)has an assemblage of natural, historic, and cultural resources that— (A)represent distinctive aspects of the heritage of the United States; 
(B)are worthy of recognition, conservation, interpretation, and continuing use; and (C)would be best managed— 
(i)through partnerships among public and private entities; and (ii)by linking diverse and sometimes noncontiguous resources and active communities; 
(2)reflects traditions, customs, beliefs, and folklife that are a valuable part of the story of the United States; (3)provides outstanding opportunities— 
(A)to conserve natural, historic, cultural, or scenic features; and (B)for recreation and education; 
(4)contains resources that— (A)are important to any identified themes of the study area; and 
(B)retain a degree of integrity capable of supporting interpretation; (5)includes residents, business interests, nonprofit organizations, and State and local governments that— 
(A)are involved in the planning of the Heritage Area; (B)have developed a conceptual financial plan that outlines the roles of all participants in the Heritage Area, including the Federal Government; and 
(C)have demonstrated support for the designation of the Heritage Area; (6)has a potential management entity to work in partnership with the individuals and entities described in paragraph (5) to develop the Heritage Area while encouraging State and local economic activity; 
(7)could impact the rights of private property owners with respect to their private property; and (8)has a conceptual boundary map that is supported by the public. 
4.ReportNot later than 3 years after the date on which funds are first made available to carry out this Act, the Secretary shall submit to the Committee on Natural Resources of the House of Representatives and the Committee on Energy and Natural Resources of the Senate a report that describes— (a)the findings of the study under section 3; and 
(b)any conclusions and recommendations of the Secretary.  